Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered July 31, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds (four counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to five concurrent terms of 7 to 14 years, unanimously affirmed.
Defendant’s various challenges to police expert testimony regarding street-level narcotics transactions and to the prosecutor’s comments on this testimony and on the role played by defendant in the drug transactions are unpreserved (People v Tevaha, 84 NY2d 879), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the brief and limited testimony concerning the roles of participants in street-level drug sales was warranted by the evidence, was relevant to issues presented in the case and was not unduly prejudicial (see, People v Hunt, 249 AD2d 246, lv denied 92 NY2d 899; People v Lacey, 245 AD2d 145, lv denied 91 NY2d 927), and that the prosecutor’s statements do not require reversal. Concur — Sullivan, J.P., Rosenberger, Lerner, Rubin and Buckley, JJ.